Citation Nr: 0613638	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  94-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of right carpal tunnel syndrome.

2.  Evaluation of left carpal tunnel syndrome.

3.  Evaluation of cervical radiculopathy of the right upper 
extremity.

4.  Evaluation of cervical radiculopathy of the left upper 
extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  Thereafter, the veteran moved to 
Florida and the St. Petersburg, Florida, RO assumed 
jurisdiction.  

This matter was previously before the Board in May 1996, 
April 1999, and October 2004.  

The veteran appeared at a hearing before a local hearing 
officer in June 1993.  


FINDINGS OF FACT

1.  Right carpal tunnel syndrome resulted in no more than 
mild impairment prior to October 28, 2003.  

2.  Right carpal tunnel syndrome has resulted in moderate 
impairment since October 28, 2003.

3.  Left carpal tunnel syndrome resulted in no more than mild 
impairment prior to October 28, 2003.  

4.  Left carpal tunnel syndrome has resulted in moderate 
impairment since October 28, 2003.

5.  Cervical radiculopathy of the right upper extremity did 
not cause even mild impairment prior to January 22, 1998.  

6.  Cervical radiculopathy of the right upper extremity has 
caused moderate impairment since January 22, 1998.  

7.  Cervical radiculopathy of the left upper extremity did 
not cause even mild impairment prior to January 22, 1998.  

8.  Cervical radiculopathy of the left upper extremity has 
caused moderate impairment since January 22, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
right carpal tunnel syndrome were met from April 1, 1992, to 
October 28, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2005).

2.  The criteria for a 30 percent disability evaluation for 
right carpal tunnel syndrome have been met since October 28, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome were not met prior to October 
28, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2005).

4.  The criteria for a 20 percent disability evaluation for 
left carpal tunnel syndrome have been met since October 28, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2005).

5.  The criteria for a compensable disability evaluation for 
cervical radiculopathy of the right upper extremity were not 
met prior to January 22, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4,7, 
4.124(a), Diagnostic Codes 8510, 8511, 8512 (2005).

6.  The criteria for a 40 percent disability evaluation for 
cervical radiculopathy of the right upper extremity have been 
met since January 22, 1998.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4,7, 4.124(a), 
Diagnostic Codes 8510, 8511, 8512 (2005).

7.  The criteria for a compensable disability evaluation for 
cervical radiculopathy of the left upper extremity were not 
met prior to January 22, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4,7, 
4.124(a), Diagnostic Codes 8510, 8511, 8512 (2005).

8.  The criteria for a 30 percent disability evaluation for 
cervical radiculopathy of the right upper extremity have been 
met since January 22, 1998.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4,7, 4.124(a), 
Diagnostic Codes 8510, 8511, 8512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the November 2003 and November 2004 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letter also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The November 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess  v. Nicholson, slip op. at 15 (In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated--it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2005).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2005).

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the upper, middle and lower radicular groups of 
the major and minor extremities.  A 40 percent evaluation is 
warranted for moderate incomplete paralysis of the upper, 
middle and lower radicular groups of the major extremity, 
while a 30 percent evaluation is warranted for the minor 
extremity.  A 50 percent evaluation is warranted for severe 
incomplete paralysis of the upper, middle and lower radicular 
groups of the major extremity, while a 40 percent evaluation 
is warranted for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8511, 8512.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005), where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted for the major extremity, while a 60 
percent is warranted for the minor extremity.  Incomplete, 
severe paralysis warrants assignment of a 50 percent 
evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity.  Incomplete, moderate 
paralysis warrants assignment of a 30 percent rating for a 
major extremity and a 20 percent evaluation for a minor 
extremity; and incomplete mild paralysis warrants assignment 
of a 10 percent evaluation for either upper extremity.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).

Since the veteran is right-hand dominant, his right side is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2005).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).

At the time of a May 1992 VA examination, the veteran was 
noted to have 3+ reflexes in the upper extremities, 
bilaterally. 

At the time of a May 1992 VA orthopedic examination, the 
veteran was noted to have full range of motion of his left 
shoulder.  

At the time of a May 1992 VA neurological examination, the 
veteran reported having numbness and tingling in his hands.  
He stated that the tingling was always there and that it 
involved all his fingers.  The veteran noted that he had been 
recently diagnosed with carpal tunnel syndrome.  

Physical examination revealed that the veteran was right-
handed.  The extremities compared favorably, bilaterally.  
The veteran had good muscle strength in all extremities and 
it was equal, bilaterally.  The veteran reported some 
decreased sensation in somewhat splotchy fashion in both 
hands, more obvious on the right than left.  The deep tendon 
reflexes were 2+ in all areas.  There were no pathological 
reflexes found.  The veteran performed coordination tests 
well.  It was the examiner's impression that the veteran most 
likely had carpal tunnel syndrome with his symptoms being 
primarily subjective, consisting of tingling in both hands.  

At his June 1993 hearing, the veteran testified that he had 
tingling and numbness in his hands that had been going on for 
some time.  He stated that there had been no improvement in 
his symptoms since his last examination.  The veteran 
indicated that he had not received any care for his carpal 
tunnel syndrome.  He noted that he would be holding something 
and it would just drop out of his hands.  The veteran 
testified that he had numbness in all his fingers.  

At the time of an October 1993 VA examination, the veteran 
stated that he began to lose the feeling in all his fingers 
in 1991.  He noted that electrical tests performed on him had 
resulted in a diagnosis of carpal tunnel syndrome.  Physical 
examination performed at that time revealed that the sensory 
examination was normal, including two point discrimination of 
the fingers.  Phalen's and Tinel's signs were negative on the 
wrist.  A diagnosis of history of carpal tunnel syndrome was 
rendered.  

At the time of a November 1997 VA examination, the veteran 
complained of some neck pain and limited range of motion.  

Physical examination revealed he had limited cervical range 
of motion, particularly with rotation and tilt to the left.  
This did not produce radicular complaints.  The veteran had 
decreased sensation in both hands but principally on the 
right, involving the thumb, index, and middle finger.  The 
decreased sensation involved the dorsum as well as the palmar 
surface.  Tinel sign was negative at carpal tunnel.  The 
veteran had good upper extremity strength and bulk.  There 
were no fasciculations.  Deep tendon reflexes were preserved.  
They were quite brisk with spread from the triceps to the 
brachioradialis.  

The examiner indicated that although the hand tingling raised 
the question of carpal tunnel syndrome, he noted that it 
certainly could be coming from central cord compression, a 
far more dangerous possibility.  He indicated that the 
veteran might need surgical decompression not only to control 
his present symptoms of neck pain and hand numbness but to 
prevent permanent damage to his spinal cord.  

In January 1998, the veteran underwent electrodiagnostic 
studies.  The examiner indicated that the study met the 
criteria for left but not right carpal tunnel syndrome.  The 
examiner noted that despite the convincing story for carpal 
tunnel syndrome, bilaterally, the nerve conduction findings 
were only modest.  The median sensory amplitudes were 
decreased, bilaterally, but only the left median distal motor 
latency met the criteria for carpal tunnel syndrome.  

In a January 1998 outpatient treatment record, the veteran 
reported having continued tingling in his hands.  Physical 
examination revealed far more noticeable weakness in the 
right deltoid biceps and brachioradialii muscles.  The 
triceps were strong.  The right biceps reflexes were slightly 
decreased compared to the left but the right triceps reflex 
was much brisker than the left.  The examiner indicated that 
the veteran's weakness in his right arm was more significant 
than when the veteran was examined in July 1997.  The 
examination was noted to be consistent with cervical 
myelopathy.  

At the time of an October 2003 VA examination, the veteran 
reported that he started having pain in his neck about twenty 
years earlier which had become progressively worse over the 
past three years with pain down to his fingers.  The veteran 
also noted having a numbing and tingling sensation in his 
hands beginning about 10 years ago, the left side being worse 
than the right.  

Physical examination revealed 5-/5 strength proximal in the 
upper extremities and 4+/5 in the distal upper extremities, 
especially with intrinsic hand muscle weakness.  

It was the examiner's assessment that the veteran appeared to 
have cervical radiculopathy probably secondary to 
degenerative disease of the cervical spine.  The examiner 
further indicated that the veteran had paresthesias of both 
hands which was clinically consistent with carpal tunnel 
syndrome, bilaterally.  

At the time of an October 2003 VA orthopedic examination, the 
veteran was noted to have 5/5 strength for the deltoids, 
wrist extensors, flexors, finger flexors, and interosseous 
muscles.  Deep tendon reflexes, biceps brachioradialis, and 
triceps were 1+.  There was no asymmetry of the upper 
extremities.   The veteran's elbows and wrists had full range 
of motion without tenderness.  

In conjunction with the October 2004 remand, the claims 
folder was returned to the October 2003 VA neurological 
examiner with a request to quantify the severity of the 
symptoms associated with the veteran's upper radiculopathy 
and carpal tunnel syndrome.  

In a March 2005 addendum, the examiner indicated that the 
veteran had symptoms on the upper extremities that were 
clinically consistent with bilateral median nerve 
entrapment/carpal tunnel syndrome.  He noted that the 
veteran's cervical symptoms were related to both cervical 
radiculopathy and carpal tunnel syndrome and that these two 
entities were intertwined.  

The examiner indicated that based upon his recollection, the 
veteran had distal muscle weakness in the thenar area of both 
hands.  There were no significant sensory disturbances in the 
distal hand and no trophic changes to medical reaction; 
however, the veteran did have positive Tinel and Phalen 
signs, bilaterally.  

The examiner indicated that it was his opinion that the 
symptoms of cervical radiculopathy would be classified as 
moderate to severe and that the veteran's carpal tunnel 
syndrome symptoms would be characterized as mild to moderate.  

With regard to the veteran's right carpal tunnel syndrome, 
the Board is of the opinion that the criteria for a 10 
percent evaluation for mild impairment have been met since 
April 1, 1992.  At the time of his May 1992 VA examination, 
the veteran was diagnosed as having carpal tunnel syndrome 
with tingling of the hands.  The veteran again testified as 
to having tingling of his right hand at the time of his June 
1993 hearing.  

The veteran also noted having tingling sensations in his 
right hand at the time of his November 1997 VA examination, 
with the examiner noting decreased sensation in the thumb, 
index, and middle finger.  Moreover, nerve conduction testing 
revealed modest findings as it related to the veteran's right 
hand at the time of January 1998 neurological testing.  There 
were no further indications of a worsening in severity prior 
to the veteran's October 2003 VA examination.  As such, a 10 
percent disability evaluation, reflecting mild impairment for 
right carpal tunnel syndrome, is warranted from April 1, 
1992, to October 28, 2003.  

At the time of his October 28, 2003, VA examination, the 
veteran was noted to have intrinsic hand muscle weakness.  
However, strength in the upper extremities was noted to be at 
least 4+/5.  The examiner indicated that the veteran had 
paresthesias consistent with carpal tunnel syndrome at that 
time.  Furthermore, in his March 2005 addendum report, the 
examiner stated that based upon the results of the October 
2003 examination, it was his opinion that the veteran's 
carpal tunnel syndrome caused mild to moderate impairment.  
Based upon the examiner's findings, the Board is of the 
opinion that the criteria for the assignment of a 30 percent 
evaluation, equating to moderate impairment for right (major) 
carpal tunnel syndrome, have been met since October 28, 2003.  
A 50 percent evaluation, the next higher evaluation, is not 
warranted as the objective medical findings do not reveal 
findings akin to severe incomplete paralysis nor has any VA 
examiner diagnosed the veteran as having severe impairment 
resulting from his right carpal tunnel syndrome.  

As to the veteran's left carpal tunnel syndrome, the criteria 
for an evaluation in excess of 10 percent were not met prior 
to October 28, 2003.  As noted above, the veteran was 
diagnosed as having carpal tunnel syndrome with tingling of 
the hands at the time of his May 1992 VA examination and 
testified as to having tingling of his left hand at the time 
of his June 1993 hearing.  

The veteran also noted having tingling sensations in his left 
hand at the time of his November 1997 VA examination, with 
the examiner noting decreased sensation in the thumb, index, 
and middle finger.  Moreover, the January 1998 nerve 
conduction testing results revealed only modest findings.  
There were no further indications of a worsening in severity 
prior to the veteran's October 2003 VA examination.  As such, 
the criteria for no more than a 10 percent disability 
evaluation, reflecting mild impairment for left carpal tunnel 
syndrome, were met from April 1, 1992, to October 28, 2003.  

As noted above, the veteran was found to have intrinsic hand 
muscle weakness at the time of his October 2003 VA 
examination.  However, strength in the upper extremities was 
noted to be at least 4+/5, with the examiner indicating that 
the veteran had paresthesias consistent with carpal tunnel 
syndrome at that time.  Furthermore, in his March 2005 
addendum report, the examiner stated that based upon the 
results of the October 2003 examination, it was his opinion 
that the veteran's carpal tunnel syndrome caused mild to 
moderate impairment.  Based upon the examiner's findings, the 
Board is of the opinion that the criteria for the assignment 
of a 20 percent evaluation equating to moderate impairment 
for left (minor) carpal tunnel syndrome have been met since 
October 28, 2003.  A 40 percent evaluation, the next higher 
evaluation, is not warranted as the objective medical 
findings do not reveal findings akin to severe incomplete 
paralysis and no VA examiner has diagnosed the veteran as 
having severe impairment resulting from his left carpal 
tunnel syndrome.  

With regard to the veteran's neurological impairment 
resulting from his cervical spine disorder, the Board notes 
that while the RO assigned separate disability evaluations 
for both the right and left upper extremities as a result of 
the change in the regulations governing cervical spine range 
of motion to now include a neurological component effective 
September 30, 2002, separate ratings could have been assigned 
for both neurological impairment and limitation of motion 
prior to September 30, 2002, if the impairment resulting from 
the disorder was not overlapping.  Such is the case here.

As it relates to the right upper extremity, the Board notes 
that at the time of the veteran's May 1992 VA examinations, 
there were no findings of neurological complaints other than 
right carpal tunnel syndrome.  At the time of his November 
1997 VA examination, the veteran was noted to have limited 
cervical range of motion but the examiner indicated that this 
did not produce any radicular complaints.  The veteran was 
noted to have good upper extremity strength and bulk and the 
deep tendon reflexes were noted to be preserved.  The veteran 
was not found to have any weakness resulting from 
neurological impairment of the upper right extremity prior to 
a January 22, 1998, outpatient visit.  As such, a compensable 
evaluation based upon neurological impairment would not be 
warranted prior to this time.  

At the time of the January 22, 1998, visit, the veteran was 
noted to have far more noticeable weakness in his right 
deltoid biceps and brachioradialii muscles.  The examiner 
noted that the veteran's weakness in his right arm was more 
significant than when he examined the veteran in July 1997.  
At the time of his October 2003 VA examination, the veteran 
was noted to have cervical radiculopathy secondary to his 
degenerative disease of the cervical spine.  Deep tendon 
reflexes, biceps, brachioradialis, and triceps, were noted to 
have only 1+ strength.  In his March 2005 addendum, the 
October 2003 VA examiner indicated that the symptoms of the 
veteran's cervical radiculopathy could be classified as 
moderate to severe.  Based upon the findings since January 
22, 1998, the Board is of the opinion that the criteria for a 
40 percent evaluation for moderate incomplete paralysis of 
the right (major) upper extremity have been met.  The 
criteria for an evaluation in excess of 40 percent have not 
been met as the objective medical findings do not support the 
findings of severe incomplete paralysis.  

With regard to the veteran's left upper extremity, the Board 
notes that at the time of the veteran's May 1992 VA 
examinations, there were no findings of neurological 
complaints other than left carpal tunnel syndrome.  At the 
time of his November 1997 VA examination, the veteran was 
noted to have limited cervical range of motion but the 
examiner indicated that this did not produce any radicular 
complaints.  The veteran was found to have good upper 
extremity strength and bulk and the deep tendon reflexes were 
noted to be preserved.   The veteran was not found to have 
any weakness resulting from neurological impairment of the 
upper left extremity prior to a January 22, 1998, outpatient 
visit. As such, a compensable evaluation based upon 
neurological impairment would not be warranted prior to this 
time.  

At the time of the January 22, 1998, visit, the veteran was 
noted to have decreased biceps and triceps reflexes and 
brachioradialii muscles.  At the time of his October 2003 VA 
examination, the veteran was noted to have cervical 
radiculopathy secondary to his degenerative disease of the 
cervical spine.  Deep tendon reflexes, biceps, 
brachioradialis, and triceps, were noted to have only 1+ 
strength.  In his March 2005 addendum, the October 2003 VA 
examiner indicated that the symptoms of the veteran's 
cervical radiculopathy could be classified as moderate to 
severe.  Based upon the findings since January 22, 1998, the 
Board is of the opinion that the criteria for a 30 percent 
evaluation for moderate incomplete paralysis of the right 
(major) upper extremity have been met.  The criteria for an 
evaluation in excess of 30 percent have not been met as the 
objective medical findings do not support the findings of 
severe incomplete paralysis.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders presently on appeal have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

A 10 percent disability evaluation for right carpal tunnel 
syndrome is granted from April 1, 1992, to October 28, 2003, 
subject to regulations governing monetary benefits.  

A 30 percent disability evaluation for right carpal tunnel 
syndrome is granted from October 28, 2003, subject to 
regulations governing monetary benefits.

An evaluation in excess of 10 percent for left carpal tunnel 
syndrome prior to October 28, 2003, is denied.

A 20 percent disability evaluation for left carpal tunnel 
syndrome is granted from October 28, 2003, subject to 
regulations governing monetary benefits.

A compensable evaluation for cervical radiculopathy of the 
right upper extremity prior to January 22, 1998, is denied.

A 40 percent disability evaluation for cervical radiculopathy 
of the right upper extremity from January 22, 1998, is 
granted subject to regulations governing monetary benefits.

A compensable evaluation for cervical radiculopathy of the 
left upper extremity prior to January 22, 1998, is denied.
	(CONTINUED ON NEXT PAGE)





A 30 percent disability evaluation for cervical radiculopathy 
of the left upper extremity from January 22, 1998, is granted 
subject to regulations governing 
monetary benefits.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


